Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-28-2002

Morgan v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-1734




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Morgan v. Comm Social Security" (2002). 2002 Decisions. Paper 671.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/671


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                              NOT PRECEDENTIAL

                             UNITED STATES COURT OF APPEALS
                                  FOR THE THIRD CIRCUIT
                                       ___________

                                            No. 02-1734
                                            ___________

                                     ANTOINETTE MORGAN,

                                                        Appellant

                                                   v.

                           COMMISSIONER OF SOCIAL SECURITY,

                                                     Appellee
                                            ___________

                           On Appeal from the United States District Court
                                   for the District of Delaware

                   United States Magistrate Judge: The Honorable Mary Pat Thynge
                                  (Civil Action No. 01-244-MPT)
                                            ___________

                            Submitted Under Third Circuit L.A.R. 34.1(a)
                                       September 13, 2002

          Before: ALITO and FUENTES, Circuit Judges, OBERDORFER,* District Judge.

                                  (Opinion filed October 28, 2002)




* The Honorable Louis F. Oberdorfer, United States District Judge for the District of
Columbia, sitting by designation.

                                   ________________________
                                           OPINION
                                   ________________________




FUENTES, Circuit Judge:

       Plaintiff Antoinette Morgan appeals the District Court’s dismissal of her complaint

seeking judicial review of the final decision of       the Commissioner of Social Security denying

her application for Disability Insurance Benefits and Supplemental Security Income.

       Our review is limited to determining whether the Commissioner’s decision is supported

by substantial evidence. 42 U.S.C. §§ 405(g), 1383(c)(3). This Court neither undertakes a de

novo review of the decision, nor does it re-weigh the evidence in the record. Monsour Med.

Ctr. v. Heckler, 806 F. 2d 1185, 1190-91 (3d Cir. 1986). “We will not set the Commissioner’s

decision aside if it is supported by substantial evidence, even if we would have decided the

factual inquiry differently.”   Hartranft v. Apfel, 181 F. 3d 358, 360 (3d Cir. 1999) (citations

omitted). Substantial evidence is evidence that is less than a preponderance, but more than a

mere scintilla. Richardson v. Perales, 402 U.S. 389, 401 (1971). That is, it “does not mean a

large or considerable amount of evidence, but rather ‘such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.’” Pierce v. Underwood, 487 U.S. 552,

565 (1988) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)); accord

Hartranft, 181 F.3d at 360.

       We have carefully considered Morgan’s arguments in this appeal and find that they lack

merit. For the reasons substantially stated in the Magistrate Judge’s well-reasoned and



                                                   2
thorough opinion, Morgan v. Secretary of Health and Human Services, No. CIV. A. 01-244-

MPT, 2002 WL 732091, at * 6 (D. Del. Feb. 13, 2002), we find that the Administrative Law

Judge’s (“ALJ”) decision was supported by substantial evidence.

         In his findings, the ALJ found that while plaintiff showed residual effects of right wrist

surgeries, cervical strain and post-traumatic stress disorder, she did not present sufficient

credible evidence to demonstrate that her            impairments “considered either singly or in

combination, are of a severity to meet or equal any of the impairments listed in the . . .

Regulations.”   Id. at *3 (citations and quotations omitted).        We note, in particular, that in

assessing plaintiff’s testimony, the ALJ found that Morgan exaggerated her complaints of pain

and that her testimony relating to the amount of time she was required to rest was not credible.

In sum, we agree with the District Court that substantial evidence supports the ALJ’s

determination that plaintiff did not suffer from a disability as defined in the Social Security

Act. We therefore affirm.




                                              By the Court,




                                              /s/ Julio M. Fuentes
                                              Circuit Judge




                                                 3
4